           Case 1:12-cv-00983-AWI-SAB Document 246 Filed 08/10/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RAYMOND MCCOY,                           )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                     )
12                   Plaintiff,                      )
                                                     )   ORDER ADOPTING FINDINGS AND
13            v.                                         RECOMMENDATIONS, AND DENYING
                                                     )   PLAINTIFF’S MOTIONS FOR TEMPORARY
14                                                   )   RESTRAINING ORDER
     STRONACH, et al.,
                                                     )
15                   Defendants.                     )   [ECF Nos. 219, 225, 240]
                                                     )
16                                                   )

17            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            On May 20, 2020, the Magistrate Judge issued Findings and Recommendations recommending

20   that Plaintiff’s motion for a temporary restraining order be denied. (ECF No. 225.) The Findings and

21   Recommendations were served on Plaintiff and contained notice that objections were to be filed within

22   fourteen days. (Id.) Plaintiff filed objections on June 8, 2020. (ECF No. 227.) On July 16, 2020,

23   Plaintiff filed another motion for temporary restraining order which is a verbatim copy of the motion

24   filed on May 20, 2020. (ECF No. 240.)

25            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

26   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the
27   Court finds the Findings and Recommendations to be supported by the record and by proper analysis.

28   ///

                                                         1
       Case 1:12-cv-00983-AWI-SAB Document 246 Filed 08/10/20 Page 2 of 2



1          Based on the foregoing, it is HEREBY ORDERED that:

2          1.    The Findings and Recommendations filed on May 20, 2020, are adopted in full; and

3          2.    Plaintiff’s motions for a preliminary injunction, filed on May 5, 2020 and July 16,

4                2020, are denied.

5
6    IT IS SO ORDERED.
7
     Dated: August 10, 2020
8                                             SENIOR DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
